Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 5/4/2020
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 101
1.	Claims 15-20 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer readable storage medium having program instructions”  is not tangibly embodied. “A non-transitory  computer readable storage medium having program instructions ” overcomes such rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Suzuki et al. Amplitude estimation without phase estimation, Quantum Information processing pages 1-17, dated 29 May 2019 (Hereinafter Suzuki), copy provided or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki.
3.	In regard to claim 1, Suzuki teaches:
A system, comprising: 
a memory that stores computer executable components; 
(Figures 5/6/7 in Suzuki)
a quantum device that generates quantum states; and 
(Figures 5/6/7 and section 4.2 in Suzuki)
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
(Figures 5/6/7 and section 4.2 in Suzuki)
an iterative quantum amplitude estimation component that increases a multiplier value of a confidence interval in an estimation problem to a defined value that positions the confidence interval in a defined plane of a defined circle; and 
(Figure 1 and section (3.1) in Suzuki)
a measurement component that captures a quantum state measurement of a qubit in a quantum circuit based on the defined value.
(Figure 1 and section (3.1) in Suzuki)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Suzuki that comprises Maximum Likelihood (ML) in terms of confidence intervals.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for simplifies quantum amplitude estimation algorithm.
4.	In regard to claim 3, Suzuki teaches:
The system of claim 1, wherein the confidence interval comprises an angle that corresponds to a probability of measuring a defined quantum state in a target qubit of the quantum circuit, and wherein the multiplier value of the confidence interval corresponds to a power value of a Grover operator in the estimation problem.
(Figure 1 and section (3.1) in Suzuki)
5.	In regard to claim 4, Suzuki teaches:
The system of claim 1, wherein the iterative quantum amplitude estimation component computes one or more next values of the multiplier value based on an upper bound value and a lower bound value of a defined confidence interval to iteratively increase the multiplier value of the confidence interval.
(Figure 1 and section (3.1) in Suzuki)
6.	In regard to claim 5, Suzuki teaches:
The system of claim 1, wherein: the measurement component captures quantum state measurements of the qubit based on different multiplier values of the confidence interval; and 
the iterative quantum amplitude estimation component combines the quantum state measurements to estimate a property of interest value in the confidence interval.
(Section [3.2] in Suzuki)
7.	In regard to claim 6, Suzuki teaches:
The system of claim 1, wherein the iterative quantum amplitude estimation component generates a proof to support an estimation of a property of interest value in the confidence interval.
(Figure 1 and section (3.1) in Suzuki)
8.	In regard to claim 7,Suzuki teaches:
The system of claim 1, wherein the iterative quantum amplitude estimation component estimates a property of interest value in the confidence interval based on the defined value, thereby facilitating at least one of improved application of a quantum amplitude estimation algorithm, improved performance of the processor, or reduced computational costs of the processor.
(Figure 1 and section (3.1) in Suzuki)
9.	Claims 8 and 10-14 are rejected for the same reasons as per claims 1 and 3-7.
10.	Claims 15 and 17-20 are rejected for the same reasons as per claims 1 and 3-7.

11.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 and further in view of Mosca , Counting by quantum eigen value estimation, Theoretical Computer Science 264 pages 139-153, 2001 (Hereinafter Mosca), Copy provided>
12.	In regard to claim 2, Suzuki teaches Sazuki teaches substantially all the limitations in claim 1.
However, Suzuki does not teach: 
The system of claim 1, wherein the defined circle comprises a unit circle, and wherein the defined plane of the defined circle comprises an upper half plane or a lower half plane of the defined circle.
Mosca in an analogous art that teaches counting by quantum eigen value estimation teaches:

The system of claim 1, wherein the defined circle comprises a unit circle, and wherein the defined plane of the defined circle comprises an upper half plane or a lower half plane of the defined circle.
(Figures 1 and 2 and sections 2 & 3 in Mosca)



It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Suzuki with Mosca that comprises Eigen value unit circle.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for simplifies quantum amplitude estimation algorithm.
13.	claims 9 and 16 are rejected for the same reasons as per claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112